Case 0:21-cv-61620-RAR Document 10 Entered on FLSD Docket 08/16/2021 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  JOCELYN CASIMIR,                                    :
                                                      :   Case No. 0:21-cv-61620
                        Plaintiff,                    :
                                                      :   Judge Rodolfo A. Ruiz, II
         vs.                                          :
                                                      :
  UNITED COLLECTION BUREAU, INC.                      :
                                                      :
                        Defendant.                    :
                                                      :
                                                      :

                     DEFENDANT’S CONSENT TO CONSOLIDATION
         Defendant United Collection Bureau, Inc., in response to this Court’s Order [ECF No. 4],

  consents, without objection, to the consolidation of Case No. 0:21-cv-61619 (the “First Action”)

  and Case No. 0:21-cv-61620 (the “Second Action”).

                                              Respectfully submitted,

                                              /s/ Joseph Merical
                                              Joseph Merical (0095663)
                                              GORDON REES SCULLY MANSUKHANI, LLP
                                              41 South High Street, Suite 2495
                                              Columbus, Ohio 43215
                                              T: (614) 340-5558
                                              F: (614) 360-2130
                                              jmerical@grsm.com
                                              Attorneys for Defendant United Collection
                                              Bureau, Inc.
